 

Exhibit 10.31

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE
SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

WARRANT TO PURCHASE 73,684 SHARES

OF COMMON STOCK OF

HOLLIS-EDEN PHARMACEUTICALS, INC.

(Void after February 25, 2008)

 

This certifies that SG Cowen Securities Corporation, having an address of 1221
Avenue of the Americas, New York, New York 10020 (the “Holder”), for value
received, is entitled to purchase from Hollis-Eden Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), having a place of business at 4435
Eastgate Mall, Suite 400, San Diego, California 92121, a maximum of 73,684 fully
paid and nonassessable shares of the Company’s Common Stock (“Common Stock”) for
cash at a price of $5.99 per share (the “Stock Purchase Price”), at any time or
from time to time from the period beginning on August 25, 2003 up to and
including 5:00 p.m. (Pacific time) on February 25, 2008 (the “Expiration Date”),
upon surrender to the Company at its principal office (or at such other location
as the Company may advise the Holder in writing) of this Warrant properly
endorsed with the Notice of Exercise attached hereto as Exhibit A (the “Notice
of Exercise”) duly completed and signed and, if applicable, upon payment in cash
or by check of the aggregate Stock Purchase Price for the number of shares for
which this Warrant is being exercised determined in accordance with the
provisions hereof. The Stock Purchase Price and the number of shares purchasable
hereunder are subject to adjustment as provided in Section 4 of this Warrant.

 

This Warrant is subject to the following terms and conditions:

 

1. EXERCISE; ISSUANCE OF CERTIFICATES; PAYMENT FOR SHARES. This Warrant is
exercisable at the option of the holder of record hereof, at any time or from
time to time, from the period beginning on August 25, 2003 up to the Expiration
Date for all or any part of the shares of Common Stock subject to this Warrant.
The Company agrees that the shares of Common Stock purchased under this Warrant
shall be and are deemed to be issued to the Holder hereof as the record owner of
such shares as of the close of business on the date on which this Warrant shall
have been surrendered, properly endorsed, together with a completed Notice of
Exercise, and payment made for such shares. Certificates for the shares of
Common Stock so purchased, together with any other securities or property to
which the Holder hereof is entitled upon such exercise, shall be delivered to
the Holder hereof by the Company at the Company’s expense within a reasonable
time after the rights represented by this Warrant have been so exercised. In
case of a purchase of less than all the shares which may be purchased under this
Warrant, the Company shall cancel this Warrant and execute and deliver a new
Warrant or Warrants of like tenor for the balance of the shares purchasable
under the Warrant surrendered upon such purchase to the Holder hereof within a
reasonable time. Each stock certificate so delivered shall be in such
denominations of Common Stock as may be requested by the Holder hereof and shall
be registered in the name or names as nominated by such Holder.

 

1.



--------------------------------------------------------------------------------

 

2. NET EXERCISE. Notwithstanding any provisions herein to the contrary, if the
fair market value of one share of the Company’s common stock is greater than the
Stock Purchase Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant by payment of cash, the Holder may elect to receive
shares equal to the value (as determined below) of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with the properly endorsed Notice of Exercise in which
event the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:

 

X =

 

Y (A-B)

        

     A

    

Where

 

X =

  

the number of shares of Common Stock to be issued to the Holder

   

Y =

  

the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of the Warrant is being exercised, the portion of this Warrant being
canceled (at the date of such calculation)

   

A =

  

the fair market value of one share of the Company’s common stock (at the date of
such calculation)

   

B =

  

Stock Purchase Price (as adjusted to the date of such calculation)

 

For purposes of the above calculation, the fair market value of one share of
common stock shall be determined by the closing price of the Company’s common
stock on the Nasdaq National Market (or other exchange on which the Company’s
common stock may be trading) on the business day prior to the date of the
exercise of this Warrant.

 

To the extent this Warrant is not previously exercised, and if the fair market
value of one share of Common Stock is greater than the Stock Purchase Price (as
adjusted to the date of such calculation), this Warrant shall be deemed
automatically exercised pursuant to the cashless exercise provision set forth in
this Section 2 (even if not surrendered) immediately prior to its expiration. To
the extent this Warrant or any portion thereof is deemed automatically exercised
pursuant to this paragraph, the Company agrees to promptly notify the holder
hereof of the number shares of Common Stock, if any, the holder hereof is
entitled to receive by reason of such automatic exercise.

 

3. SHARES TO BE FULLY PAID; RESERVATION OF SHARES. The Company covenants and
agrees that all shares of Common Stock which may be issued upon the exercise of
the rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any stockholder and free of all taxes, liens and charges with respect to the
issue thereof. The Company further covenants and agrees that, during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved, for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant,
a sufficient number of shares of authorized but unissued Common Stock, or other
securities and property, when and as required to provide for the exercise of the
rights represented by this Warrant. The Company will take all such action as may
be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any

 

2.



--------------------------------------------------------------------------------

 

requirements of any domestic securities exchange upon which the Common Stock may
be listed. The Company will not take any action which would result in any
adjustment of the Stock Purchase Price (as set forth in Section 4 hereof) if the
total number of shares of Common Stock issuable after such action upon exercise
of all outstanding options, warrants and convertible securities, together with
all shares of Common Stock then outstanding, would exceed the total number of
shares of Common Stock then authorized by the Company’s Certificate of
Incorporation.

 

4. ADJUSTMENT OF STOCK PURCHASE PRICE AND NUMBER OF SHARES. The Stock Purchase
Price and the number of shares purchasable upon the exercise of this Warrant
shall be subject to adjustment from time to time upon the occurrence of certain
events described in this Section 4. Upon each adjustment of the Stock Purchase
Price, the Holder of this Warrant shall thereafter be entitled to purchase, at
the Stock Purchase Price resulting from such adjustment, the number of shares
obtained by multiplying the Stock Purchase Price in effect immediately prior to
such adjustment by the number of shares purchasable pursuant hereto immediately
prior to such adjustment, and dividing the product thereof by the Stock Purchase
Price resulting from such adjustment.

 

4.1 Subdivision or Combination of Stock. In case the Company shall at any time
subdivide its outstanding shares of Common Stock into a greater number of
shares, the Stock Purchase Price in effect immediately prior to such subdivision
shall be proportionately reduced, and conversely, in case the outstanding shares
of Common Stock of the Company shall be combined into a smaller number of
shares, the Stock Purchase Price in effect immediately prior to such combination
shall be proportionately increased.

 

4.2 Dividends in Common Stock, Other Stock, Property, Reclassification. If at
any time or from time to time the Holders of Common Stock (or any shares of
stock or other securities at the time receivable upon the exercise of this
Warrant) shall have received or become entitled to receive, without payment
therefore:

 

(a) Common Stock or any shares of stock or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
or any rights or options to subscribe for, purchase or otherwise acquire any of
the foregoing by way of dividend or other distribution, or

 

(b) Common Stock or additional stock or other securities or property (including
cash) by way of spinoff, split-up, reclassification, combination of shares or
similar corporate rearrangement (other than shares of Common Stock issued as a
stock split or adjustments in respect of which shall be covered by the terms of
Section 4.1 above), then and in each such case, the Holder hereof shall, upon
the exercise of this Warrant, be entitled to receive, in addition to the number
of shares of Common Stock receivable thereupon, and without payment of any
additional consideration therefor, the amount of stock and other securities and
property (including cash in the case referred to in this clause (b)) which such
Holder would hold on the date of such exercise had he been the holder of record
of such Common Stock as of the date on which holders of Common Stock received or
became entitled to receive such shares or all other additional stock and other
securities and property.

 

3.



--------------------------------------------------------------------------------

 

4.3 Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the capital stock of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets or other transaction shall
be effected in such a way that holders of Common Stock shall be entitled to
receive stock, securities, or other assets or property (a “Transaction”), then,
as a condition of such Transaction, lawful and adequate provisions shall be made
by the Company whereby the Holder hereof shall thereafter have the right to
purchase and receive (in lieu of the shares of the Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented hereby) such shares of stock, securities or other assets or
property as may be issued or payable with respect to or in exchange for a number
of outstanding shares of such Common Stock equal to the number of shares of such
stock immediately theretofore purchasable and receivable upon the exercise of
the rights represented hereby; provided, however, that in the event the fair
market value of the stock, securities or other assets or property (determined in
good faith by the Board of Directors of the Company) issuable or payable with
respect to one share of the Common Stock of the Company immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby is
in excess of the Stock Purchase Price hereof effective at the time of a merger
and securities received in such reorganization, if any, are publicly traded,
then this Warrant shall expire unless exercised prior to such Transaction. In
the event of any Transaction, appropriate provision shall be made by the Company
with respect to the rights and interests of the Holder of this Warrant to the
end that the provisions hereof (including, without limitation, provisions for
adjustments of the Stock Purchase Price and of the number of shares purchasable
and receivable upon the exercise of this Warrant) shall thereafter be
applicable, in relation to any shares of stock, securities or assets thereafter
deliverable upon the exercise hereof.

 

4.4 Certain Events. If any change in the outstanding Common Stock of the Company
or any other event occurs as to which the other provisions of this Section 4 are
not strictly applicable or if strictly applicable would not fairly protect the
purchase rights of the Holder of the Warrant in accordance with such provisions,
then the Board of Directors of the Company shall make an adjustment in the
number and class of shares available under the Warrant, the Stock Purchase Price
or the application of such provisions, so as to protect such purchase rights as
aforesaid. The adjustment shall be such as will give the Holder of the Warrant
upon exercise for the same aggregate Stock Purchase Price the total number,
class and kind of shares as he would have owned had the Warrant been exercised
prior to the event and had he continued to hold such shares until after the
event requiring adjustment.

 

4.5 Notices of Change.

 

(a) Within 60 days after any adjustment in the number or class of shares subject
to this Warrant and of the Stock Purchase Price, the Company shall give written
notice thereof to the Holder, setting forth in reasonable detail and certifying
the calculation of such adjustment.

 

(b) The Company shall also give written notice to the Holder at least 10
business days prior to the date on which a Transaction shall take place.

 

5. ISSUE TAX. The issuance of certificates for shares of Common Stock upon the
exercise of the Warrant shall be made without charge to the Holder of the
Warrant for any issue

 

4.



--------------------------------------------------------------------------------

 

tax (other than any applicable income taxes for which the Company may make
requisite withholdings) in respect thereof; provided, however, that the Company
shall not be required to pay any tax which may be payable in respect of any
transfer involved in the issuance and delivery of any certificate in a name
other than that of the then Holder of the Warrant being exercised.

 

6. CLOSING OF BOOKS. The Company will at no time close its transfer books
against the transfer of any warrant or of any shares of Common Stock issued or
issuable upon the exercise of any warrant in any manner which interferes with
the timely exercise of this Warrant.

 

7. NO VOTING OR DIVIDEND RIGHTS; LIMITATION OF LIABILITY. Nothing contained in
this Warrant shall be construed as conferring upon the Holder hereof the right
to vote or to consent or to receive notice as a stockholder of the Company or
any other matters or any rights whatsoever as a stockholder of the Company. No
dividends or interest shall be payable or accrued in respect of this Warrant or
the interest represented hereby or the shares purchasable hereunder until, and
only to the extent that, this Warrant shall have been exercised. No provisions
hereof, in the absence of affirmative action by the holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of the
holder hereof, shall give rise to any liability of such Holder for the Stock
Purchase Price or as a stockholder of the Company, whether such liability is
asserted by the Company or by its creditors.

 

8. WARRANTS NON-TRANSFERABLE. Neither this Warrant nor any of Holder’s rights
hereunder are transferable, in whole or in part, to any third party, unless such
transfer is made to an employee, affiliate or shareholder of Holder with notice
thereof to the Company. Any attempted assignment or transfer in violation of the
foregoing will be void.

 

9. RIGHTS AND OBLIGATIONS SURVIVE EXERCISE OF WARRANT. The rights and
obligations of the Company, of the holder of this Warrant and of the holder of
shares of Common Stock issued upon exercise of this Warrant shall survive the
exercise of this Warrant.

 

10. MODIFICATION AND WAIVER. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.

 

11. REGISTRATION RIGHTS. Holder shall be entitled to “piggy-back” registration
rights on all registrations of the Company subject to the right, however, of the
Company and its underwriters to reduce the number of shares proposed to be
registered pro rata together with all other holders of registration rights in
view of market conditions. All expenses of such registration shall be borne by
the Company. Holder shall also be entitled to demand from the Company up to two
registrations on Form S-3 for the resale of the shares of Common Stock
underlying the Warrant; provided, however, that the Company shall not be
obligated to effect any such registration: (i) if within thirty (30) days of
receipt of a written request by Holder to effect such a registration, the
Company gives notice to Holder of the Company’s intention to make a public
offering within ninety (90) days; (ii) if the Company shall furnish to Holder a
certificate signed by the Chairman of the Board of Directors of the Company
stating that in the good faith judgment of the Board of Directors of the
Company, it would be seriously detrimental to the Company and its stockholders
for such Form S-3 registration to be effected at such time, in which event the
Company shall have the right to defer the filing of the Form S-3 registration

 

5.



--------------------------------------------------------------------------------

 

statement for a period of not more than ninety (90) days after receipt of the
written request of Holder; provided, that such right to delay a request shall be
exercised by the Company not more than once in any twelve (12) month period; or
(iii) if the Company has affected at least one (1) other registration statement
pursuant to this Section 11 within the preceding twelve (12) month period. All
expenses of the first such S-3 registration shall be borne by the Company, and
all expenses of the second such S-3 registration shall be borne by Holder. The
registration rights of Holder provided in this Section 11 shall terminate on the
date that the shares of Common Stock underlying the Warrant may be resold by
Holder without registration by reason of Rule 144(k) under the Securities and
Exchange Act of 1933, as amended, or any other rule of similar effect.

 

12. NOTICES. Any notice, request or other document required or permitted to be
given or delivered to the holder hereof or the Company shall be delivered or
shall be sent by certified mail, postage prepaid, to each such holder at its
address as shown on the books of the Company or to the Company at the address
indicated therefor in the first paragraph of this Warrant or such other address
as either may from time to time provide to the other.

 

13. BINDING EFFECT ON SUCCESSORS. This Warrant shall be binding upon any
corporation succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets. All of the obligations of the
Company relating to the Common Stock issuable upon the exercise of this Warrant
shall survive the exercise and termination of this Warrant.

 

14. DESCRIPTIVE HEADINGS AND GOVERNING LAW. The description headings of the
several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of Delaware.

 

15. LOST WARRANTS. The Company represents and warrants to the Holder hereof that
upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction, or mutilation of this Warrant and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity reasonably satisfactory
to the Company, or in the case of any such mutilation upon surrender and
cancellation of such Warrant, the Company, at its expense, will make and deliver
a new Warrant, of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Warrant.

 

16. FRACTIONAL SHARES. No fractional shares shall be issued upon exercise of
this Warrant. The Company shall, in lieu of issuing any fractional share, pay
the holder entitled to such fraction a sum in cash equal to such fraction
multiplied by the then effective Stock Purchase Price.

 

6.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized this 25th day of February 2003.

 

HOLLIS-EDEN PHARMACEUTICALS, INC.,

a Delaware corporation

By:

 

/s/    Daniel D. Burgess        

--------------------------------------------------------------------------------

Name:

 

Daniel D. Burgess

Title:

 

Chief Operating Officer and Chief Financial Officer

 

 

 

7.



--------------------------------------------------------------------------------

 

EXHIBIT A

 

SUBSCRIPTION FORM

 

Date:             

 

Hollis-Eden Pharmaceuticals, Inc.

4435 Eastgate Mall, Suite 400

San Diego, CA 92121

 

Attn: Secretary

 

Ladies and Gentlemen:

 

¨   The undersigned hereby elects to exercise the warrant issued to it by
Hollis-Eden Pharmaceuticals, Inc. (the “Company”) and dated             , 2003
(the “Warrant”) and to purchase thereunder                              shares
of the Common Stock of the Company (the “Shares”) at a purchase price of
$             per Share or an aggregate purchase price of
                         Dollars ($                ) (the “Purchase Price”).

 

¨   The undersigned hereby elects to convert                      percent
(            %) of the value of the Warrant pursuant to the provisions of
Section 2 of the Warrant.

 

Pursuant to the terms of the Warrant the undersigned has delivered the Purchase
Price herewith in full in cash or by certified check or wire transfer.

 

Very truly yours,

--------------------------------------------------------------------------------

Signature

--------------------------------------------------------------------------------

Printed Name

 

 

 

8.